Case 2:11-cr-20233-RHC-MAR ECF No. 155 filed 10/10/19            PageID.2112     Page 1 of 12



                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

               Plaintiff,
 v.                                                      Case No. 11-20233

 MICHAEL HENRY,

               Defendant.
                                                /

   OPINION AND ORDER DETERMINING INAPPLICABILITY OF “FIRST STEP ACT”
             AND DENYING DEFENDANT’S MOTION FOR VARIANCE

         In 2013, Defendant Michael Henry was convicted by a jury of three counts of

 bank robbery and three counts of using a firearm in the commission of a felony. Since

 this verdict, Defendant has challenged his convictions with varying degrees of success.

 He was granted a new trial in 2015, where he was again convicted, and has twice been

 sentenced by this court. Defendant is currently awaiting his third resentencing before

 this court and has filed a Motion for Variance. His motion is based, in part, on the

 recently enacted First Step Act of 2018, 115 Pub. L. 391 (2018). For the reasons

 explained below, the court will deny Defendant’s motion.

                                     I. BACKGROUND

         The Sixth Circuit summarized a large portion of the procedural history of this

 case:

         Police arrested Henry, who confessed to the first two robberies but denied
         any involvement in the third. A grand jury indicted him for three counts of
         bank robbery. See 18 U.S.C. § 2113. Each robbery charge came with a
         federal firearms charge. See id. § 924(c)(1). Henry pleaded not guilty, but
         a jury convicted him on all six counts.
Case 2:11-cr-20233-RHC-MAR ECF No. 155 filed 10/10/19             PageID.2113     Page 2 of 12



        Henry appealed the firearms conviction arising from the second robbery
        and the robbery and firearms convictions arising from the third robbery.
        We affirmed his bank robbery conviction. United States v. Henry, 797 F.3d
        371, 374-77 (6th Cir. 2015). But we reversed the firearm convictions
        predicated on his second and third robberies because the district court did
        not instruct the jury that Henry had to have “advance knowledge” that a
        real firearm would be used in connection with each robbery. Rosemond,
        134 S. Ct. at 1243.

        On remand, a properly instructed jury convicted Henry on both § 924(c)
        charges. The presentence report recommended a Guidelines range of 70
        to 87 months for the three federal bank robbery charges. It noted that his
        first conviction under § 924(c) came with a mandatory minimum sentence
        of 60 months, while his second and third convictions came with mandatory
        minimum sentences of 300 months apiece. The report noted that the
        statute required Henry to serve all three firearms sentences consecutively.
        18 U.S.C. § 924(c)(1)(A)(i), (C)(i), (D)(ii). All told, the report recommended
        a Guidelines range of 730 to 747 months. After adopting the
        recommended Guidelines range and reviewing the relevant sentencing
        factors, the district court sentenced Henry to 738 months in prison.

 United States v. Henry, 722 F. App’x 496, 498 (6th Cir. 2018).

        Defendant appealed his 738-month sentence. The Sixth Circuit affirmed both of

 his firearms convictions but “remand[ed] for the limited purpose of resentencing Henry

 in light of Dean.” Henry, 722 F. App’x at 501.

        In Dean v. United States, 137 S.Ct. 1170 (2017), the Supreme Court held that a

 “district court was permitted to consider, but not required to consider, the mandatory

 minimum sentences imposed by § 924(c) when deciding whether to depart from the

 Guidelines sentence for predicate crimes.” Henry, 722 F. App’x at 500–01 (summarizing

 Dean).

        In anticipation of resentencing, Defendant filed a Motion for Variance in which he

 argues that he is eligible for relief under the First Step Act. Sentencing Defendant

 pursuant to the First Step Act would drastically reduce the mandatory minimum

 sentences he faces for his § 924(c) firearm convictions. Defendant also highlights

                                                  2
Case 2:11-cr-20233-RHC-MAR ECF No. 155 filed 10/10/19             PageID.2114     Page 3 of 12



 several factors under 18 U.S.C. § 3553(a) to support his request for a variance. The

 Government responds that the First Step Act does not apply at Defendant’s

 resentencing and that a variance is not appropriate based on the seriousness of his

 offenses.

                                      II. DISCUSSION

        Defendant highlights several factors under 18 U.S.C. § 3553(a) that support his

 request for a variance. In his discussion of the severity of his offenses, he asserts that

 the mandatory sentence he would receive under the First Step Act for his § 924(c)

 convictions is more than sufficient to satisfy the goals of sentencing. (ECF No. 146,

 PageID.1986–1987.) The court begins by addressing Defendant’s eligibility under the

 First Step Act and then turns to his additional reasons for variance under § 3553.

                                   A. The First Step Act

        The First Step Act is a wide-sweeping piece of criminal justice reform legislation

 that was signed into law on December 21, 2018. First Step Act of 2018, 115 Pub. L. 391

 (2018). Relevant to this motion, the First Step Act abrogates the Supreme Court’s

 holding in Deal v. United States, 508 U.S. 129 (1993), which allowed for enhanced

 penalties to apply to multiple § 924(c) convictions in the same indictment, even when

 the defendant—such as Defendant in this case—did not have any previous § 924(c)

 convictions. Section 403 of the First Step Act amends 28 U.S.C. § 924(c) as follows:

        (a) In General.—Section 924(c)(1)(C) of title 18, United States Code, is
        amended, in the matter preceding clause (i), by striking ‘second or
        subsequent conviction under this subsection’ and inserting ‘violation of this
        subsection that occurs after a prior conviction under this subsection has
        become final’.

        (b) Applicability to Pending Cases. – This section, and the amendments made by
        this section, shall apply to any offense that was committed before the date of

                                                  3
Case 2:11-cr-20233-RHC-MAR ECF No. 155 filed 10/10/19             PageID.2115         Page 4 of 12



        enactment of this Act, if a sentence for the offense has not been imposed as of
        such date of enactment. (emphasis added)

        Importantly, § 403(b) of the First Step Act specifically defines the class of

 individuals to which the act affords relief. Although Defendant’s offenses occurred well

 before the First Step Act’s date of enactment, his entitlement to relief turns on the

 narrow issue of whether the court “imposed” a sentence for his § 924(c) convictions as

 of December 21, 2018.

        The Sixth Circuit did not vacate any of Defendant’s convictions in its most recent

 order. Instead, it remanded “for the limited purpose of resentencing Henry in light of

 Dean.” Henry, 722 F. App’x at 501. The Sixth Circuit rejected all of Defendant’s

 challenges to his § 924 convictions on appeal. Therefore, the Sixth Circuit’s instructions

 to resentence Defendant “in light of Dean” implicate only Defendant’s bank robbery

 convictions because Dean involved the information sentencing courts could consider in

 formulating sentences for predicate offenses, not firearm convictions subject to

 mandatory minimums.

        The Sixth Circuit’s limited scope of remand requires the court to resolve two

 issues before it can rule on the instant motion. First, can the court entertain at

 resentencing Defendant’s argument that he is an eligible offender under the First Step

 Act? Second, is Defendant within the class of eligible offenders to which the First Step

 Act affords relief? The court will address each question in turn.

                 1. Defendant Can Raise at Resentencing the Issue of
                          his Eligibility Under First Step Act

        In Dean, the Supreme Court held that “Section 924(c) does not prevent a

 sentencing court from considering a mandatory minimum imposed under that provision



                                                  4
Case 2:11-cr-20233-RHC-MAR ECF No. 155 filed 10/10/19            PageID.2116      Page 5 of 12



 when calculating an appropriate sentence for the predicate offense.” Dean, 137 S. Ct. at

 1172. Accordingly, implicit in the Sixth Circuit’s instruction to resentence Defendant “in

 light of Dean” is the requirement that this court determines the mandatory sentences

 facing Defendant. These mandatory sentences under § 924(c) drastically change

 depending on whether the First Step Act applies. 1 Thus, the Sixth Circuit’s remand does

 not preclude Defendant from raising the issue of his eligibility under the First Step Act at

 resentencing because to acknowledge its Dean discretion, the court must necessarily

 consider the mandatory minimums applicable to Defendant, and the mandatory

 minimums will change depending on whether the First Step Act applies. This conclusion

 that Defendant may raise the issue of his eligibility at resentencing is also supported by

 persuasive precedent.

        The Second Circuit recently held that a defendant in a factually similar case

 would be able to argue that the First Step Act applied to him at resentencing. See

 United States v. Brown, No. 18-434-CR, 2019 WL 3849553 (2d Cir. Aug. 16, 2019 ). In

 Brown, the defendant appealed his sentence for robbery and firearms convictions,

 arguing that it was not clear whether the sentencing court understood its ability to

 consider, per Dean, the severity of his mandatory minimum sentences under § 924(c) in

 formulating the sentence for his predicate robbery offenses. Brown, 2019 WL 3849553,

 at *1. Without vacating any of the defendant’s convictions, the Second Circuit remanded

 the case for resentencing and stated that “[r]esentencing will also afford Brown the




        1 According to Probation Department’s preliminary calculations, if Defendant is
 sentenced under the terms of the First Step Act, he will face a total mandatory minimum
 sentence of 264 months for his § 924(c) convictions. However, without the benefit of the
 First Step Act, Defendant’s mandatory minimum sentence will be 660 months.
                                                  5
Case 2:11-cr-20233-RHC-MAR ECF No. 155 filed 10/10/19             PageID.2117      Page 6 of 12



 opportunity to argue that he should benefit from section 403(b) of the First Step Act.” Id.

 at *4. Importantly, Brown did not hold that the defendant was eligible for relief under the

 First Step Act, just that a defendant who faces resentencing to allow the sentencing

 court to explicitly recognize its discretion under Dean may argue that he is eligible under

 the First Step Act.

        The Third Circuit has similarly held that a defendant facing resentencing on

 remand could raise the issue of his eligibility under the First Step Act at resentencing.

 See United States v. Aviles, No. 18-2967, 2019 WL 4309665 (3rd Cir. 2019). In Aviles,

 the Third Circuit vacated the defendant’s conviction and life sentence under the

 Controlled Substances Act because he did not have the two requisite felony convictions

 for the mandatory sentence of life imposed by the district court. As will be explained in

 more detail in the next section, the Third Circuit rejected the defendant’s argument that

 he was eligible for relief under the First Step Act but expressed in dicta that the

 defendant could raise the issue of his eligibility under the First Step Act at resentencing.

 Aviles, 2019 WL 4309665 at *9, n.8.

        Based on this persuasive precedent and the fact that a court must necessarily

 consider the mandatory minimums applicable to Defendant to fully consider its

 discretion under Dean, the court concludes that Defendant can properly raise the issue

 of his eligibility for relief under the First Step Act at resentencing. Whether Defendant is

 entitled to relief under the First Step Act, however, is a separate question which the

 court addresses below.




                                                  6
Case 2:11-cr-20233-RHC-MAR ECF No. 155 filed 10/10/19             PageID.2118     Page 7 of 12



                   2. The First Step Act Does Not Apply to Defendant

        Limited case law exists addressing the applicability of the First Step Act to

 defendants at resentencing. Of this limited precedent, it does not appear that any court

 that has addressed the issue has done so against the same procedural backdrop as this

 case, in which the court of appeals left undisturbed Defendant’s firearm convictions

 under § 924(c). The cases on which Defendant relies to support his motion are easily

 distinguishable based on this procedural posture.

        Defendant first cites United States v. Uriarte, No. 09-CR-332-03, 2019 WL

 1858516 (N.D. Ill. Apr. 25, 2019). In Uriarte, the court held that § 403 of the First Step

 Act applied to the defendant at resentencing. The Uriarte defendant challenged several

 of his § 924(c) convictions from 2012 and 2013. Id. at *2. On appeal, the Seventh Circuit

 held that the mandatory minimum sentence for one of the defendant’s § 924(c)

 convictions (count 8) was improperly increased based on “on an enhancement for

 brandishing a firearm not submitted to the jury.” Id. The Court of Appeals vacated the

 defendant’s conviction on count 8 and remanded for resentencing on all counts because

 “there was reason to believe that the entire sentencing tapestry would unravel upon the

 vacatur of count 8.” Id. (summarizing United States v. Cardena, 842 F.3d 959, 1002 (7th

 Cir. 2016)). On remand, the Uriate sentencing court held that § 403 applied to the

 defendant and offered several justifications for its determination. However, the

 comparative value of these justifications is extinguished by the fact the Uriate defendant

 faced resentencing following the reversal of a § 924(c) conviction. Here, the Sixth

 Circuit did not vacate any of Defendant’s firearm convictions, so there is no need to

 unbundle any of Defendant’s convictions at resentencing.



                                                  7
Case 2:11-cr-20233-RHC-MAR ECF No. 155 filed 10/10/19              PageID.2119     Page 8 of 12



        The next case cited by Defendant, United States v. Jackson, No. 1:15 CR 453-

 001, 2019 WL 2524786 (N.D. Ohio June 18, 2019), appeal docketed, No. 19-3711 (6th

 Cir. July 29, 2019) is distinguishable for similar reasons. The Jackson defendant was

 convicted of three counts of carjacking and three counts of firearms possession in

 violation § 924(c). Id. at *1. The First Step Act became law while the defendant’s direct

 appeal was pending. Ultimately, the Sixth Circuit vacated one of the defendant’s §

 924(c) convictions and remanded the case for resentencing. See United States v.

 Jackson, 918 F.3d 467, 494 (6th Cir. 2019). The defendant raised the issue of his

 eligibility for relief under the First Step Act at resentencing, and the sentencing court,

 relying on Uriarte, held that the First Step Act applied to the defendant. Jackson, 2019

 WL 2524786, at *2–*3. The sentencing court explained that “although this Court may

 have ‘imposed’ a sentence prior to the First Step Act’s enactment, that sentence was in

 essence vacated upon the Sixth Circuit’s decision to vacate the conviction and remand

 for re-sentencing.” Id. *2. Again, in the instant case, the Sixth Circuit did not vacate any

 of Defendant’s firearm convictions. This fact also distinguishes this matter from another

 recent case relied upon by Defendant.

        Defendant filed a supplemental authority citing Acosta v. United States, No. 1:03-

 CR-00011-MAT, 2019 WL 4140943 (W.D.N.Y. Sept. 2, 2019). In Acosta, the court

 granted the defendant’s § 2255 motion to vacate based on Johnson-related grounds

 and vacated his firearm conviction under § 924(c) as well as his convictions for two

 other predicate offenses. Acosta, 2019 WL 4140943, at *9. The court also held that the

 First Step Act should apply at the defendant’s plenary resentencing based on the

 persuasive precedent of Brown, Jackson, and Uriate.



                                                  8
Case 2:11-cr-20233-RHC-MAR ECF No. 155 filed 10/10/19             PageID.2120     Page 9 of 12



        Defendant is not facing plenary resentencing. The scope of the Sixth Circuit’s

 remand is narrow and left undisturbed Defendant’s firearm convictions. The First Step

 Act applies only to defendants whose offense was committed prior to enactment for

 which a sentence has not been “imposed.” The First Step Act does not define the term

 “imposed,” but the Sixth Circuit has recently clarified that a sentence is “imposed” at the

 moment of oral pronounced by the sentencing court. See United States v. Davis, 924

 F.3d 899 (6th Cir. 2019). In Davis, the district court orally imposed a sentence of life

 imprisonment during a sentencing hearing. Prior to entering the judgment, the court

 called for a supplemental sentencing hearing at which it changed the defendant’s

 sentence to 360 months and subsequently entered a written judgment memorializing

 the 360-month sentence. Id. at 902. The Government argued on appeal that the court

 lacked the authority to modify the defendant’s sentence after it orally pronounced the life

 sentence. Drawing on its past precedent, the Sixth Circuit agreed and clarified that “the

 sentence was imposed when it was orally pronounced.” Davis, 924 F.3d at 904 n.4.

        The Second, Fourth, and Tenth Circuits have also adopted this definition of

 “imposed” and held that a sentence is “imposed” at the time of oral pronouncement by

 the sentencing court. See United States v. Layman, 116 F.3d 105, 108 (4th Cir. 1997)

 (“We conclude that a sentence is imposed for purposes of Rule 35(c) when it is orally

 pronounced by the district court.”); United States v. Abreu-Cabrera, 64 F.3d 67, 73 (2d

 Cir. 1995) (“This Court has assumed, without explicitly addressing the issue, that a

 sentence is imposed for purposes of Rule 35(c) on the date of oral pronouncement,

 rather than the date judgment is entered.”); United States v. Townsend, 33 F.3d 1230,

 1231 (10th Cir. 1994). Additionally, the Third Circuit recently applied the same definition



                                                  9
Case 2:11-cr-20233-RHC-MAR ECF No. 155 filed 10/10/19             PageID.2121     Page 10 of 12



  while discussing a defendant’s eligibility under the First Step. See United States v.

  Aviles, No. 18-2967, 2019 WL 4309665 (3d Cir. Sept. 12, 2019).

         In Aviles, the defendant appealed the life sentence imposed by the district court

  pursuant to 21 U.S.C. § 841(b). Aviles, 2019 WL 4309665, at *1. The Third Circuit

  vacated his sentence and remanded the case for resentencing because it found that

  two of the defendant’s prior convictions did not qualify as predicate felony drug

  offenses. The defendant also raised the issue of his eligibility under § 401 of the First

  Step Act. Section § 401 of the First Step Act contains identical language to § 403—

  which is at issue in this case—regarding the section’s applicability to pending cases.

  Compare § 401(c), with § 403(c). The Third Circuit held that § 401 of the First Step Act

  did not apply to the defendant because the district court had already “imposed” a

  sentence against him. The court explained that “Congress did not refer to ‘finality,’ and

  imposition and finality are two different concepts. Congress’s use of the word ‘imposed’

  thus clearly excludes cases in which a sentencing order has been entered by a district

  court from the reach of the amendments made by the First Step Act.” Aviles, 2019 WL

  4309665, at *5. 2

         The court is persuaded by the Third Circuit’s reasoning in Aviles that the First

  Step Act does not apply to Defendant because a sentence has already been “imposed”

  against him based on the common usage of the term “imposed” by circuit courts around

  the country. The court “imposed” a sentence for Defendant’s § 924(c) convictions when

  it orally pronounced a sentence at Defendant’s sentencing hearing on December 8,



         2As explained above, the Third Circuit did not consider whether the defendant
  could argue at resentencing that he was eligible for relief under the First Step Act
  because that issue was not before the court. Aviles, 2019 WL 4309665, at *9 n.8.
                                                  10
Case 2:11-cr-20233-RHC-MAR ECF No. 155 filed 10/10/19                 PageID.2122      Page 11 of 12



  2016. The Sixth Circuit’s most recent order of remand did not disturb Defendant’s §

  924(c) convictions or sentence. Thus, under the plain language of the statute, the First

  Step Act does not apply to Defendant at resentencing because the court has already

  imposed a sentence for Defendant’s § 924(c) convictions.

                                B. Other Grounds for Variance

         In addition to his First Step Act argument, Defendant also highlights several

  factors under 18 U.S.C. § 3553(a) to justify his request for a variance. Defendant

  emphasizes his young age at the time of his offense, mental health and substance

  abuse issues, post-conviction rehabilitation efforts, good behavior in custody, and

  strong family ties. The court commends Defendant for availing himself of the

  educational and rehabilitative programs available to him, but the court remains

  unpersuaded that Defendant’s cited justifications support a variance given the

  seriousness of his crimes. As the court expressed during Defendant’s initial sentencing

  hearing, the increasing escalation of Defendant’s violent activity necessitates a lengthy

  sentence to ensure public safety and promote deterrence. (ECF No. 86, PageID.1081.)

                                        III. CONCLUSION

         Defendant is not eligible for relief under the First Step Act because the court

  imposed a sentence for his firearm convictions at his last sentencing. The court’s

  sentence for his § 924(c) convictions remains intact following the Sixth Circuit’s recent

  remand; therefore, under the plain language of § 403(b) of the First Step Act, Defendant

  is not part of the eligible class of offenders entitled to relief. Additionally, the court is not

  persuaded that a variance is appropriate, considering the serious and violent nature of

  Defendant’s crimes and the need to promote public safety and general deterrence.



                                                     11
Case 2:11-cr-20233-RHC-MAR ECF No. 155 filed 10/10/19                                           PageID.2123   Page 12 of 12



  These findings, however, do not operate as a prohibition on Defendant’s right to

  allocation as to these or other issues (excluding the First Step Act’s applicability) and

  should be read as no more than the court’s views based on the arguments presented to

  date. Accordingly,

             IT IS ORDERED that Defendant’s Motion for Variance (ECF No. 146) is DENIED.

  The case will be scheduled for resentencing.

                                                                       s/Robert H. Cleland
                                                                       ROBERT H. CLELAND
                                                                       UNITED STATES DISTRICT JUDGE
  Dated: October 10, 2019


  I hereby certify that a copy of the foregoing document was mailed to counsel of record
  on this date, October 10, 2019, by electronic and/or ordinary mail.

                                                                       s/Lisa Wagner
                                                                       Case Manager and Deputy Clerk
                                                                       (810) 292-6522
  S:\Cleland\Cleland\JUDGE'S DESK\C1 ORDERS\11-20233.HENRY.motion.for.varience.HEK.RHC.3.docx




                                                                                 12
